

 
 

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT


This SECURITY AGREEMENT (this “Agreement”), dated as of September 26, 2011, is
made by and among the grantors listed on the signature pages hereof
(collectively, jointly and severally, the “Grantors” and each, individually, a
“Grantor”), and the secured parties listed on the signature pages hereof
(collectively, the “Secured Parties” and each, individually, a “Secured Party”).
 
RECITALS
 
WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
September 26, 2011 (as may be amended, restated, supplemented, or otherwise
modified from time to time, including all schedules thereto, collectively, the
“Securities Purchase Agreement”), by and among Aura Systems, Inc., a Delaware
corporation (“Parent”), and each of the Secured Parties, Parent has agreed to
sell, and each of the Secured Parties have each agreed to purchase, severally
and not jointly, certain Notes and Warrants; and
 
WHEREAS, each Grantor other than Parent is a direct or indirect wholly-owned
Subsidiary (as defined below) of Parent and will receive direct and substantial
benefits from the purchase by each of the Secured Parties of the Notes and
Warrants; and
 
WHEREAS, in order to induce the Secured Parties to purchase, severally and not
jointly, the Notes and Warrants as provided for in the Securities Purchase
Agreement, Grantors have agreed to grant a continuing security interest in and
to the Collateral in order to secure the prompt and complete payment, observance
and performance of the Secured Obligations (as defined below).
 
AGREEMENTS
 
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
 
1. Defined Terms. All capitalized terms used herein (including in the preamble
and recitals hereof) without definition shall have the meanings ascribed thereto
in the Notes. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Notes; provided, however, if the Code is used to define any
term used herein and if such term is defined differently in different Articles
of the Code, the definition of such term contained in Article 9 of the Code
shall govern. In addition to those terms defined elsewhere in this Agreement, as
used in this Agreement, the following terms shall have the following meanings:
 
(a) “Account” means an account (as that term is defined in the Code).
 
(b) “Account Debtor” means an account debtor (as that term is defined in the
Code).
 

 
 

--------------------------------------------------------------------------------

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
 
(c) “Books” means books and records (including, without limitation, each
Grantor’s Records) indicating, summarizing, or evidencing each Grantor’s assets
(including the Collateral) or liabilities, each Grantor’s Records relating to
its business operations (including, without limitation, stock ledgers) or
financial condition, and each Grantor’s goods or General Intangibles related to
such information.
 
(d) “Chattel Paper” means chattel paper (as that term is defined in the Code)
and includes tangible chattel paper and electronic chattel paper.
 
(e) “Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, priority, or remedies with
respect to any Secured Party’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “Code” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority, or remedies.
 
(f) “Collateral” has the meaning specified therefor in Section 2.
 
(g) “Commencement Notice” means a written notice, given by any Secured Party to
the other Secured Parties in accordance with the notice provisions set forth in
the Securities Purchase Agreement, pursuant to which such Secured Party notifies
the other Secured Parties of the existence of one or more Events of Default and
of such Secured Party’s intent to commence the exercise of one or more of the
remedies provided for under this Agreement with respect to all or any portion of
the Collateral as a consequence thereof, which notice shall incorporate a
reasonably detailed description of each Event of Default then existing and of
the remedial action proposed to be taken.
 
(h) “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 1 attached hereto.
 
(i) “Control Agreement” means a control agreement, in form and substance
satisfactory to Secured Parties, executed and delivered by a Grantor, one or
more Secured Parties, and the applicable securities intermediary (with respect
to a Securities Account) or bank (with respect to a Deposit Account), as may be
amended, restated, supplemented, or otherwise modified from time to time.
 
(j) “Copyrights” means all copyrights and copyright registrations, and also
includes (i) all reissues, continuations, extensions or renewals thereof, (ii)
all income, royalties, damages and payments now and hereafter due or payable
under and with respect thereto, including payments under all licenses entered
into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iii) the right to sue for past, present and
future infringements and dilutions thereof, (iv)
 

 
 

--------------------------------------------------------------------------------

 

the goodwill of each Grantor’s business symbolized by the foregoing or connected
therewith, and (v) all of each Grantor’s rights corresponding thereto throughout
the world.
 
(k) “Deposit Account” means a deposit account (as that term is defined in the
Code).
 
(l) “Equipment” means all equipment (as that term is defined in the Code) in all
of its forms of the applicable Grantor, wherever located, and including, without
limitation, all machinery, apparatus, installation facilities and other tangible
personal property, and all parts thereof and all accessions, additions,
attachments, improvements, substitutions, replacements and proceeds thereto and
therefor.
 
(m) “Event of Default” has the meaning specified therefor in the Notes.
 
(n) “General Intangibles” means general intangibles (as that term is defined in
the Code) and, in any event, includes payment intangibles, contract rights,
rights to payment, rights arising under common law, statutes, or regulations,
choses or things in action, goodwill, programming materials, purchase orders,
customer lists, monies due or recoverable from pension funds, route lists,
rights to payment under any royalty or licensing agreements (including
Intellectual Property Licenses), infringement claims, commercial computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, interests in a
partnership or limited liability company which do not constitute a security
under Article 8 of the Code, and any other personal property other than
Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts, goods,
Investment Related Property, Negotiable Collateral, and oil, gas, or other
minerals before extraction.
 
(o) “Governmental Authority” means any domestic or foreign federal, state,
local, or other governmental or administrative body, instrumentality, board,
department, or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.
 
(p) “Guaranty” means each Guaranty, in the form attached hereto as Exhibit A,
executed by each Guarantor in favor of any or all of the Secured Parties,
together with any other guaranty or similar agreement now or hereafter executed
by a Guarantor in favor of any or all of the Secured Parties in connection with
the Notes or any of the other Transaction Documents, as may be amended,
restated, supplemented, or otherwise modified from time to time, and all of the
foregoing are collectively referred to herein as the “Guaranties.”
 
(q) “Guarantor” means each Grantor, other than Parent, and each other Person
that now or hereafter executes a Guaranty.
 
(r) “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law or any equivalent laws in any other
jurisdiction, assignments for the benefit of creditors, formal or informal
moratoria, compositions,
 

 
 

--------------------------------------------------------------------------------

 

extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.
 
(s) “Intellectual Property” means Patents, Copyrights, Trademarks, the goodwill
associated with such Trademarks, trade secrets and customer lists, and
Intellectual Property Licenses.
 
(t) “Intellectual Property Licenses” means rights under or interests in any
patent, trademark, copyright or other intellectual property, including software
license agreements with any other party, whether the applicable Grantor is a
licensee or licensor under any such license agreement, as may be amended,
restated, supplemented, or otherwise modified from time to time.
 
(u) “Inventory” means all inventory (as that term is defined in the Code) in all
of its forms of the applicable Grantor, wherever located, including, without
limitation, (i) all goods in which the applicable Grantor has an interest in
mass or a joint or other interest or right of any kind (including goods in which
the applicable Grantor has an interest or right as consignee), and (ii) all
goods which are returned to or repossessed by the applicable Grantor, and all
accessions thereto, products thereof and documents therefor.
 
(v) “Investment Related Property” means (i) investment property (as that term is
defined in the Code), and (ii) all of the following (regardless of whether
classified as investment property under the Code): all Pledged Interests,
Pledged Operating Agreements, and Pledged Partnership Agreements.
 
(w) “Lien” has the meaning specified therefor in the Notes.
 
(x) “Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts, and documents.
 
(y) “New Subsidiary” has the meaning specified therefor in the Notes.
 
(z) “Notes” has the meaning specified therefor in the Securities Purchase
Agreement.
 
(aa) “Patents” means all patents and patent applications, and also includes (i)
all renewals thereof, (ii) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (iii) the right to sue
for past, present and future infringements and dilutions thereof, and (iv) all
of each Grantor’s rights corresponding thereto throughout the world.
 
(bb) “Permitted Liens” has the meaning specified therefor in the Notes.
 
(cc) “Permitted Secured Party” means, with respect to the exercise of any remedy
provided for under this Agreement, any Secured Party that has delivered a
 

 
 

--------------------------------------------------------------------------------

 

Commencement Notice with respect to the exercise of such remedy to the other
Secured Parties and has not received a Veto Notice with respect thereto within
the Veto Period (other than a Commencement Notice as to which the Veto Period
does not apply); provided, however, there shall only be a single Permitted
Secured Party that may exercise any specific remedy at any one time (it being
agreed that if a Commencement Notice is delivered by more than one Secured Party
with respect to any remedy provided for under this Agreement, then the first
Secured Party to deliver a Commencement Notice and not receive a Veto Notice
within the Veto Period shall be the only Secured Party that may exercise such
remedy).
 
(dd) “Person” has the meaning specified therefor in the Securities Purchase
Agreement.
 
(ee) “Pledged Companies” means, each Person listed on Schedule 2 hereto as a
“Pledged Company,” together with each other Person all or a portion of whose
Stock is acquired or otherwise owned by a Grantor after the date hereof.
 
(ff) “Pledged Interests” means all of each Grantor’s right, title and interest
in and to all of the Stock now or hereafter owned by such Grantor, regardless of
class or designation, including all substitutions therefor and replacements
thereof, all proceeds thereof and all rights relating thereto, also including
any certificates representing the Stock, the right to receive any certificates
representing any of the Stock, all warrants, options, share appreciation rights
and other rights, contractual or otherwise, in respect thereof, and the right to
receive dividends, distributions of income, profits, surplus, or other
compensation by way of income or liquidating distributions, in cash or in kind,
and cash, instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in addition to, in
substitution of, on account of, or in exchange for any or all of the foregoing.
 
(gg) “Pledged Operating Agreements” means all of each Grantor’s rights, powers,
and remedies under the limited liability company operating agreements of each of
the Pledged Companies that are limited liability companies, as may be amended,
restated, supplemented, or otherwise modified from time to time.
 
(hh) “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships, as may be amended, restated, supplemented, or
otherwise modified from time to time.
 
(ii) “Proceeds” has the meaning specified therefor in Section 2.
 
(jj) “Real Property” means any estates or interests in real property now owned
or hereafter acquired by any Grantor and the improvements thereto.
 
(kk) “Records” means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.
 
(ll) “Secured Obligations” mean all of the present and future payment and
performance obligations of Grantors arising under this Agreement, the Notes, the
Guaranties and the other Transaction Documents, including, without duplication,
reasonable attorneys’ fees and expenses and any interest, fees, or expenses that
accrue
 

 
 

--------------------------------------------------------------------------------

 

after the filing of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any Insolvency Proceeding.
 
(mm) “Securities Account” means a securities account (as that term is defined in
the Code).
 
(nn) “Security Documents” means, collectively, this Agreement, each Control
Agreement and each other security agreement, pledge agreement, assignment,
mortgage, security deed, deed of trust, and other agreement or document executed
and delivered by a Grantor as security for any of the Secured Obligations, as
may be amended, restated, supplemented, or otherwise modified from time to time.
 
(oo) “Security Interest” and “Security Interests” have the meanings specified
therefor in Section 2.
 
(pp) “Significant Secured Party” means, on any date of determination, any
Secured Party holding twenty-five percent (25%) or more of the aggregate
principal amount of Notes outstanding on such date.
 
(qq) “Stock” means all shares, options, warrants, interests (including, without
limitation, membership and partnership interests), participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the United States Securities and Exchange Commission
and any successor thereto under the Securities Exchange Act of 1934, as in
effect from time to time).
 
(rr) “Subsidiaries” and “Subsidiary” each have the meanings specified therefor
in the Notes.
 
(ss) “Supporting Obligations” means supporting obligations (as such term is
defined in the Code).
 
(tt) “Trademarks” means all trademarks, trade names, trademark applications,
service marks, service mark applications, and also includes (i) all renewals
thereof, (ii) all income, royalties, damages and payments now and hereafter due
or payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iii) the right to sue for past, present and
future infringements and dilutions thereof, (iv) the goodwill of each Grantor’s
business symbolized by the foregoing or connected therewith, and (v) all of each
Grantor’s rights corresponding thereto throughout the world.
 
(uu) “Transaction Documents” has the meaning specified therefor in the
Securities Purchase Agreement.
 
(vv) “URL” means “uniform resource locator,” an internet web address.
 

 
 

--------------------------------------------------------------------------------

 

“Veto Notice” means, with respect to any Commencement Notice (other than a
Commencement Notice as to which the Veto Period does not apply), a written
notice given by any Significant Secured Party to the other Secured Parties in
accordance with the notice provisions set forth in the Securities Purchase
Agreement pursuant to which such Significant Secured Party notifies the other
Secured Parties of its objection to the commencement of the remedial action
specified in such Commencement Notice and certifies that, to the best of its
knowledge, it is a Significant Secured Party.
 
(ww) “Veto Period” means, with respect to any Commencement Notice (other than a
Commencement Notice given by a Significant Secured Party at a time when such
Significant Secured Party is the only the Significant Secured Party), the period
of ten (10) consecutive calendar days following the delivery of such
Commencement Notice to the Secured Parties.
 
2. Grant of Security. Each Grantor hereby unconditionally grants, assigns, and
pledges to each Secured Party a separate, continuing security interest (each, a
“Security Interest” and, collectively, the “Security Interests”) in all assets
of such Grantor (other than Real Property and Excluded Collateral (as defined
below)) whether now owned or hereafter acquired or arising and wherever located
(collectively, the “Collateral”), including, without limitation, such Grantor’s
right, title, and interest in and to the following, whether now owned or
hereafter acquired or arising and wherever located:
 
(a) all of such Grantor’s Accounts;
 
(b) all of such Grantor’s Books;
 
(c) all of such Grantor’s Chattel Paper;
 
(d) all of such Grantor’s Deposit Accounts;
 
(e) all of such Grantor’s Equipment and fixtures;
 
(f) all of such Grantor’s General Intangibles;
 
(g) all of such Grantor’s Inventory;
 
(h) all of such Grantor’s Investment Related Property;
 
(i) all of such Grantor’s Negotiable Collateral;
 
(j) all of such Grantor’s rights in respect of Supporting Obligations;
 
(k) all of such Grantor’s Commercial Tort Claims;
 
(l) all of such Grantor’s money, cash, cash equivalents, or other assets of each
such Grantor that now or hereafter come into the possession, custody, or control
of any Secured Party; and
 

 
 

--------------------------------------------------------------------------------

 

all of the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance or Commercial Tort Claims covering or
relating to any or all of the foregoing, and any and all Accounts, Books,
Chattel Paper, Deposit Accounts, Equipment, General Intangibles, Inventory,
Investment Related Property, Negotiable Collateral, Supporting Obligations,
money, or other tangible or intangible property resulting from the sale, lease,
license, exchange, collection, or other disposition of any of the foregoing, the
proceeds of any award in condemnation with respect to any of the foregoing, any
rebates or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing (the “Proceeds”). Without
limiting the generality of the foregoing, the term “Proceeds” includes whatever
is receivable or received when Investment Related Property or proceeds are sold,
exchanged, collected, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes proceeds of any indemnity or guaranty
payable to any Grantor or any Secured Party from time to time with respect to
any of the Investment Related Property.
 
Notwithstanding the foregoing, Collateral shall not include, and does hereby
expressly exclude, all of each Grantor’s right, title, and interest in and to
the Excluded Collateral.  “Excluded Collateral” means all Intellectual Property
of the Grantors (but exclusive of any and all proceeds and products of any such
Intellectual Property).
 
3. Security for Obligations. This Agreement and the Security Interests created
hereby secure the payment and performance of the Secured Obligations, whether
now existing or arising hereafter.  Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to Secured Parties, or any of them, but for the fact that they are unenforceable
or not allowable due to the existence of an Insolvency Proceeding involving any
Grantor.
 
4. Grantors Remain Liable.  Anything herein to the contrary notwithstanding, (a)
each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (b)
the exercise by Secured Parties, or any of them, of any of the rights hereunder
shall not release any Grantor from any of its duties or obligations under such
contracts and agreements included in the Collateral, and (c) no Secured Party
shall have any obligation or liability under such contracts and agreements
included in the Collateral by reason of this Agreement, nor shall any Secured
Party be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.  Until an Event of Default shall occur and be continuing,
except as otherwise provided in this Agreement or any other Transaction
Document, Grantors shall have the right to possession and enjoyment of the
Collateral for the purpose of conducting the ordinary course of their respective
businesses, subject to and upon the terms hereof and the other Transaction
Documents.  Without limiting the generality of the foregoing, it is the
intention of the parties hereto that record and beneficial ownership of the
Pledged Interests, including all
 

 
 

--------------------------------------------------------------------------------

 

voting, consensual, and dividend rights, shall remain in the applicable Grantor
until the occurrence of an Event of Default and until any Secured Party shall
notify the applicable Grantor of such Secured Party’s exercise of voting,
consensual, or dividend rights with respect to the Pledged Interests pursuant to
Section 15 hereof.
 
5. Representations and Warranties.  Each Grantor hereby represents and warrants
as follows:
 
(a) The exact legal name of each of the Grantors is set forth on the signature
pages of this Agreement.
 
(b) Schedule 3 attached hereto sets forth (i) all Real Property owned or leased
by Grantors, together with all other locations of Collateral, as of the date
hereof, and (ii) the chief executive office of each Grantor as of the date
hereof.
 
(c) This Agreement creates a valid security interest in all of the Collateral of
each Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken or
will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Secured Parties, as secured parties, in the
jurisdictions listed next to such Grantor’s name on Schedule 4 attached hereto.
Upon the making of such filings, Secured Parties shall each have a first
priority perfected security interest in all of the Collateral of each Grantor to
the extent such security interest can be perfected by the filing of a financing
statement.  All action by any Grantor necessary to protect and perfect such
security interest on each item of Collateral has been duly taken.
 
(d) (i) Except for the Security Interests created hereby, such Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 2 as being owned by such Grantor and, when
acquired by such Grantor, any Pledged Interests acquired after the date hereof;
(ii) all of the Pledged Interests are duly authorized, validly issued, fully
paid and non-assessable and the Pledged Interests constitute or will constitute
the percentage of the issued and outstanding Stock of the Pledged Companies of
such Grantor identified on Schedule 2 hereto; (iii) such Grantor has the right
and requisite authority to pledge all Investment Related Property pledged by
such Grantor to each Secured Party as provided herein; (iv) all actions
necessary or desirable to perfect, establish the first priority of, or otherwise
protect, Secured Parties’ respective Liens in the Investment Related Property
pledged hereunder, and the proceeds thereof, have been duly taken, (A) upon the
execution and delivery of this Agreement; (B) upon the taking of possession by
any Secured Party of any certificates constituting the Pledged Interests, to the
extent such Pledged Interests are represented by certificates, together with
undated powers endorsed in blank by the applicable Grantor; (C) upon the filing
of financing statements in the applicable jurisdiction set forth on Schedule 4
attached hereto for such Grantor with respect to the Pledged Interests of such
Grantor that are not represented by certificates, and (D) with respect to any
Securities Accounts, upon the delivery of Control Agreements with respect
thereto; and (v) each Grantor has
 

 
 

--------------------------------------------------------------------------------

 

delivered to and deposited with any Secured Party (or, with respect to any
Pledged Interests created or obtained after the date hereof, will deliver and
deposit in accordance with Sections 6(a) and 8 hereof) all certificates
representing the Pledged Interests now or hereafter owned by such Grantor to the
extent such Pledged Interests are represented by certificates, and undated
powers endorsed in blank with respect to such certificates. None of the Pledged
Interests owned or held by such Grantor has been issued or transferred in
violation of any securities registration, securities disclosure, or similar laws
of any jurisdiction to which such issuance or transfer may be subject.
 
(e) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by any
Secured Party of the voting or other rights provided in this Agreement with
respect to Investment Related Property pledged hereunder or the remedies in
respect of the Collateral pursuant to this Agreement, except as may be required
in connection with such disposition of Investment Related Property by laws
affecting the offering and sale of securities generally.
 
(f) Schedule 5 contains a complete and accurate list of all of each Grantor’s
Deposit Accounts and Securities Accounts, including, without limitation, with
respect to each bank or securities intermediary (a) the name and address of such
Person and (b) the account numbers of such accounts maintained with such Person.
 
6. Covenants.  Each Grantor, jointly and severally, covenants and agrees with
each Secured Party that from and after the date of this Agreement and until the
date of termination of this Agreement in accordance with Section 24 hereof (but
only to the extent the particular assets described in this Section 6 constitute
Collateral hereunder):
 
(a) Possession of Collateral. In the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, and if and to the extent that perfection or
priority of Secured Parties’ respective Security Interests is dependent on or
enhanced by possession, the applicable Grantor, immediately upon the request of
any Secured Party, shall execute such other documents and instruments as shall
be requested by such Secured Party or, if applicable, endorse and deliver
physical possession of such Negotiable Collateral, Investment Related Property,
or Chattel Paper to such Secured Party, together with such undated powers
endorsed in blank as shall be requested by such Secured Party.
 
(b) Chattel Paper.
 
(i) Each Grantor shall take all steps reasonably necessary to grant each Secured
Party control of all Chattel Paper in accordance with the Code and all
“transferable records” as that term is defined in Section 16 of the Uniform
Electronic Purchase Act and Section 201 of the federal Electronic Signatures in
Global and National Commerce Act as in effect in any relevant jurisdiction; and
 
(ii) If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Securities Purchase Agreement), promptly upon the request of
 

 
 

--------------------------------------------------------------------------------

 

any Secured Party, such Chattel Paper and instruments shall be marked with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the Security Interests of [names of Secured Parties].”
 
(c) Control Agreements.  No Grantor shall establish or maintain any Deposit
Account or Securities Account (or any other similar account) unless (i) the
Grantors shall have provided each Secured Party with ten (10) days’ advance
written notice of each such account and (ii) if an Event of Default has occurred
and is then continuing, the Secured Parties shall have received a Control
Agreement in respect of such account concurrently with the opening thereof. From
and after the occurrence of any Event of Default, each Grantor shall ensure that
all of its Account Debtors forward payment of the amounts owed by them directly
to a Deposit Account that is subject to a Control Agreement and deposit or cause
to be deposited promptly, and in any event no later than the first (1st)
Business Day after the date of receipt thereof, all of their collections
(including those sent directly by their Account Debtors to a Grantor) into a
Deposit Account subject to a Control Agreement. Upon the request of any Secured
Party from and after the occurrence of any Event of Default, Grantors shall
promptly (but in no event later than five (5) Business Days after such request
therefor) cause each of its Deposit Accounts and Securities Accounts to be
subject to a Control Agreement in favor of the Secured Parties.
 
(d) Letter-of-Credit Rights.  Each Grantor that is or becomes the beneficiary of
one or more letters of credit with a face amount of greater than $25,000
individually or $100,000 in the aggregate shall promptly (and in any event
within five (5) Business Days after becoming a beneficiary) notify Secured
Parties thereof and, upon the request by any Secured Party, enter into a
multi-party agreement with Secured Parties and the issuing or confirming bank
with respect to letter-of-credit rights assigning such letter-of-credit rights
to Secured Parties and directing all payments thereunder to Secured Parties, all
in form and substance satisfactory to Secured Parties.
 
(e) Commercial Tort Claims.  Each Grantor shall promptly (and in any event
within five (5) Business Days of receipt thereof) notify Secured Parties in
writing upon incurring or otherwise obtaining a Commercial Tort Claim after the
date hereof and, upon request of any Secured Party, promptly amend Schedule 1 to
this Agreement to describe such after-acquired Commercial Tort Claim in a manner
that reasonably identifies such Commercial Tort Claim, and hereby authorizes the
filing of additional financing statements or amendments to existing financing
statements describing such Commercial Tort Claims, and agrees to do such other
acts or things deemed necessary or desirable by any Secured Party to give
Secured Parties a first priority, perfected security interest in any such
Commercial Tort Claim.
 
(f) Government Contracts.  If any Account or Chattel Paper arises out of a
contract or contracts with the United States of America or any department,
agency, or instrumentality thereof, Grantors shall promptly (and in any event
within five (5) Business Days of the creation thereof) notify Secured Parties
thereof in writing and execute any instruments or take any steps reasonably
required by any Secured Party in order that all moneys due or to become due
under such contract or contracts shall be assigned to Secured Parties, and shall
provide written notice thereof and take all other
 

 
 

--------------------------------------------------------------------------------

 

appropriate actions under the Assignment of Claims Act or other applicable law
to provide each Secured Party a first-priority perfected security interest in
such contract.
 
(g) Investment Related Property.
 
(i) If any Grantor shall receive or become entitled to receive any Pledged
Interests after the date hereof, it shall promptly (and in any event within two
(2) Business Days of receipt thereof) identify such Pledged Interests in a
written notice to Secured Parties;
 
(ii) All sums of money and property paid or distributed in respect of the
Investment Related Property pledged hereunder which are received by any Grantor
shall be held by the Grantors in trust for the benefit of Secured Parties
segregated from such Grantor’s other property, and such Grantor shall deliver it
forthwith to the Secured Parties in the exact form received;
 
(iii) Each Grantor shall promptly deliver to Secured Parties a copy of each
notice or other communication received by it in respect of any Pledged
Interests;
 
(iv) No Grantor shall make or consent to any material amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests;
 
(v) Each Grantor agrees that it will cooperate with Secured Parties in obtaining
all necessary approvals and making all necessary filings under federal, state,
local, or foreign law in connection with the Security Interests on the
Investment Related Property pledged hereunder or any sale or transfer thereof;
and
 
(vi) As to all limited liability company or partnership interests issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby represents, warrants and covenants that the Pledged Interests issued
pursuant to such agreement (A) are not and shall not be dealt in or traded on
securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Grantor in a securities account.  In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction.
 
(h) Transfers and Other Liens.  Grantors shall not (i) sell, lease, license,
assign (by operation of law or otherwise), transfer or otherwise dispose of, or
grant any option with respect to, any of the Collateral, except as expressly
permitted by this Agreement and the other Transaction Documents (including,
without limitation, Section 13(f) of the Notes), or (ii) create or permit to
exist any Lien upon or with respect to any of the
 

 
 

--------------------------------------------------------------------------------

 

Collateral of any of Grantors, except for Permitted Liens. The inclusion of
Proceeds in the Collateral shall not be deemed to constitute consent by any
Secured Party to any sale or other disposition of any of the Collateral except
as expressly permitted in this Agreement or the other Transaction Documents.
Notwithstanding anything contained in this Agreement to the contrary, Permitted
Liens shall not be permitted with respect to any Pledged Interests.
 
(i) Preservation of Existence.  Each Grantor shall maintain and preserve its
existence, rights and privileges, and become or remain duly qualified and in
good standing in each jurisdiction in which the character of the properties
owned or leased by it or in which the transaction of its business makes such
qualification necessary.
 
(j) Maintenance of Properties. Each Grantor shall maintain and preserve all of
its properties which are necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply at all times with the provisions of all leases to which it is a party
as lessee or under which it occupies property, so as to prevent any loss or
forfeiture thereof or thereunder.
 
(k) Maintenance of Insurance. Each Grantor shall maintain insurance with
responsible and reputable insurance companies or associations (including,
without limitation, comprehensive general liability, property, hazard, rent and
business interruption insurance) with respect to all of its assets and
properties (including, without limitation, all real properties leased or owned
by it and any and all Inventory and Equipment) and business, in such amounts and
covering such risks as is required by any governmental authority having
jurisdiction with respect thereto or as is carried generally in accordance with
sound business practice by companies in similar businesses similarly situated,
in each case, reasonably acceptable to the Secured Parties.
 
(l) Other Actions as to Any and All Collateral.  Each Grantor shall promptly
(and in any event within five (5) Business Days of acquiring or obtaining such
Collateral) notify Secured Parties in writing upon (i) acquiring or otherwise
obtaining any Collateral after the date hereof consisting of Investment Related
Property, Chattel Paper (electronic, tangible or otherwise), documents (as
defined in Article 9 of the Code), promissory notes (as defined in the Code) or
instruments (as defined in the Code) or (ii) any amount payable under or in
connection with any of the Collateral being or becoming evidenced after the date
hereof by any Chattel Paper, documents, promissory notes, or instruments and, in
each such case upon the request of any Secured Party, promptly execute such
other documents, or if applicable, deliver such Chattel Paper, other documents
or certificates evidencing any Investment Related Property and do such other
acts or things deemed necessary or desirable by any Secured Party to protect
Secured Parties’ respective Security Interests therein.
 
7. Relation to Other Transaction Documents.  The provisions of this Agreement
shall be read and construed with the Transaction Documents referred to below in
the manner so indicated.
 
(a) Securities Purchase Agreement and Notes. In the event of any conflict
between any provision in this Agreement and any provision in the Securities
Purchase Agreement or Notes, such provision of the Securities Purchase Agreement
or Notes shall
 

 
 

--------------------------------------------------------------------------------

 

control, except to the extent the applicable provision in this Agreement is more
restrictive with respect to the rights of Grantors or imposes more burdensome or
additional obligations on Grantors, in which event the applicable provision in
this Agreement shall control.
 
8. Further Assurances.
 
(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or that any Secured Party may
reasonably request, in order to perfect and protect the Security Interests
granted or purported to be granted hereby or to enable any Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.
 
(b) Each Grantor authorizes the filing by any Secured Party of financing or
continuation statements, or amendments thereto, and such Grantor will execute
and deliver to such Secured Party such other instruments or notices, as may be
necessary or as such Secured Party may reasonably request, in order to perfect
and preserve the Security Interests granted or purported to be granted hereby.
Upon the Satisfaction in Full of the Secured Obligations, each Secured Party
shall (at Grantors’ expense) file a termination statement and/or other necessary
documents terminating and releasing any and all financing statements or Liens on
the Collateral pursuant to Section 24 within five (5) Business Days following a
written request therefor from Grantors.
 
(c) Each Grantor authorizes any Secured Party at any time and from time to time
to file, transmit, or communicate, as applicable, financing statements and
amendments (i) describing the Collateral as “all personal property of debtor
excluding any and all Intellectual Property” or “all assets of debtor excluding
any and all Intellectual Property” or words of similar effect, (ii) describing
the Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance. Each Grantor also hereby
ratifies any and all financing statements or amendments previously filed by any
Secured Party in any jurisdiction.
 
(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of each Secured Party affected thereby, subject to such Grantor’s rights
under Section 9-509(d)(2) of the Code.
 
(e) Upon one (1) Business Day’s advance notice, each Grantor shall permit each
Secured Party or its employees, accountants, attorneys or agents, access to
examine and inspect any Collateral or any other property of such Grantor at any
time during ordinary business hours.
 
9. Secured Parties’ Right to Perform Contracts, Exercise Rights, etc.  Upon the
occurrence and during the continuance of an Event of Default, any Secured Party
(a) may proceed to perform any and all of the obligations of any Grantor
contained in any contract, lease, or other agreement and exercise any and all
rights of any Grantor therein contained as fully as
 

 
 

--------------------------------------------------------------------------------

 

such Grantor itself could, (b) shall have the right to use any Grantor’s rights
under Intellectual Property Licenses in connection with the enforcement of the
Secured Party’s rights hereunder, including the right to prepare for sale and
sell any and all Inventory and Equipment now or hereafter owned by any Grantor
and now or hereafter covered by such licenses, and (c) shall have the right to
request that any Stock that is pledged hereunder be registered in the name of
such Secured Party or any of its nominees.
 
10. Secured Parties Appointed Attorney-in-Fact. Each Grantor, on behalf of
itself and each New Subsidiary of such Grantor, hereby irrevocably appoints each
Secured Party as the attorney-in-fact of such Grantor and each such New
Subsidiary upon the occurrence and during the continuance of an Event of
Default. In the event any Grantor or any New Subsidiary fails to execute or
deliver in a timely manner any Transaction Document or other agreement,
document, certificate or instrument which such Grantor or New Subsidiary now or
at any time hereafter is required to execute or deliver pursuant to the terms of
the Securities Purchase Agreement or any other Transaction Document, upon the
occurrence and during the continuance of an Event of Default, each Secured Party
shall have full authority in the place and stead of such Grantor or New
Subsidiary, and in the name of such Grantor, such New Subsidiary or otherwise,
to execute and deliver each of the foregoing. Without limitation of the
foregoing, upon the occurrence and during the continuance of an Event of
Default, each Secured Party shall have full authority in the place and stead of
each Grantor and each New Subsidiary, and in the name of any such Grantor, any
such New Subsidiary or otherwise, to take any action and to execute any
instrument which such Secured Party may reasonably deem necessary or advisable
to accomplish the purposes of this Agreement, including, without limitation:
 
(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with any Collateral of such Grantor or New Subsidiary;
 
(b) to receive and open all mail addressed to such Grantor or New Subsidiary and
to notify postal authorities to change the address for the delivery of mail to
such Grantor or New Subsidiary to that of such Secured Party;
 
(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;
 
(d) to file any claims or take any action or institute any proceedings which
such Secured Party may deem necessary or desirable for the collection of any of
the Collateral of such Grantor or New Subsidiary or otherwise to enforce the
rights of any Secured Party with respect to any of the Collateral; and
 
(e) to use any labels, Patents, Trademarks, trade names, URLs, domain names,
industrial designs, Copyrights, customer lists, advertising matter or other
industrial or intellectual property rights, in advertising for the exclusive
purpose of sale and selling Inventory and other Collateral and to collect any
amounts due under Accounts, contracts or Negotiable Collateral of such Grantor
or New Subsidiary; provided, however, no Secured Party shall acquire any
ownership interest or security interest in or to any Intellectual Property by
virtue of this Agreement or by any use of any Intellectual Property.
 

 
 

--------------------------------------------------------------------------------

 

To the extent permitted by law, each Grantor hereby ratifies, for itself and
each of its New Subsidiaries, all that such attorney-in-fact shall lawfully do
or cause to be done by virtue hereof.  Such power-of-attorney granted pursuant
to this Section 10 is coupled with an interest and shall be irrevocable until
this Agreement is terminated.
 
11. Secured Parties May Perform.  If any Grantor fails to perform any agreement
contained herein, upon the occurrence and during the continuance of an Event of
Default any Secured Party may itself perform, or cause performance of, such
agreement, and the reasonable expenses of such Secured Party incurred in
connection therewith shall be payable, jointly and severally, by Grantors.
 
12. Secured Parties’ Duties; Bailee for Perfection.  The powers conferred on
Secured Parties hereunder are solely to protect the Secured Parties’ respective
interests in the Collateral and shall not impose any duty upon any Secured Party
in favor of any Grantor or any other Secured Party to exercise any such
powers.  Except for the safe custody of any Collateral in its actual possession
and the accounting for moneys actually received by it hereunder, no Secured
Party shall have any duty to any Grantor or any other Secured Party as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral.  A Secured Party
shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its actual possession if such Collateral is
accorded treatment substantially equal to that which such Secured Party accords
its own property. Each Secured Party agrees that, with respect to any Collateral
at any time or times in its possession and in which any other Secured Party has
a Lien, the Secured Party in possession of any such Collateral shall be the
bailee of each other Secured Party solely for purposes of perfecting (to the
extent not otherwise perfected) each other Secured Party’s Lien in such
Collateral, provided that no Secured Party shall be obligated to obtain or
retain possession of any such Collateral.  Without limiting the generality of
the foregoing, Secured Parties and Grantors hereby agree that any Secured Party
that is in possession of any Collateral at such time as the Secured Obligations
owing to such Secured Party have been paid in full may re-deliver such
Collateral to the applicable Grantor or, if requested by any Secured Party prior
to such re-delivery, may deliver such Collateral (unless otherwise restricted by
applicable law or court order and subject in all events to the receipt of an
indemnification of all liabilities arising from such delivery) to the requesting
Secured Party, without recourse to or representation or warranty by the Secured
Party in such possession.
 
13. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuation of an Event of Default,
any Secured Party may (a) notify Account Debtors of any Grantor that the
Accounts, General Intangibles, Chattel Paper or Negotiable Collateral have been
assigned to such Secured Party or that such Secured Party has a security
interest therein, and (b) collect the Accounts, General Intangibles and
Negotiable Collateral directly, and any collection costs and expenses shall
constitute part of the Secured Obligations.
 
14. Disposition of Pledged Interests by Secured Party.  None of the Pledged
Interests existing as of the date of this Agreement are, and none of the Pledged
Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal, state or other securities
laws of the United States or any other jurisdiction, and disposition thereof
 

 
 

--------------------------------------------------------------------------------

 

after an Event of Default may be restricted to one or more private (instead of
public) sales in view of the lack of such registration.  Each Grantor
understands that in connection with such disposition, any Secured Party may
approach only a restricted number of potential purchasers and further
understands that a sale under such circumstances may yield a lower price for the
Pledged Interests than if the Pledged Interests were registered and qualified
pursuant to federal, state and other securities laws and sold on the open
market.  Each Grantor, therefore, agrees that:  (a) if a Secured Party  shall,
pursuant to the terms of this Agreement, sell or cause the Pledged Interests or
any portion thereof to be sold at a private sale, such Secured Party shall have
the right to rely upon the advice and opinion of any nationally recognized
brokerage or investment firm (but shall not be obligated to seek such advice and
the failure to do so shall not be considered in determining the commercial
reasonableness of such action) as to the best manner in which to offer the
Pledged Interest or any portion thereof for sale and as to the best price
reasonably obtainable at the private sale thereof; and (b) such reliance shall
be conclusive evidence that such Secured Party has handled the disposition in a
commercially reasonable manner.
 
15. Voting Rights.
 
(a) Upon the occurrence and during the continuation of an Event of Default, (i)
any Secured Party may, at its option, and with two (2) Business Days prior
notice to any Grantor, and in addition to all rights and remedies available to
Secured Parties under any other agreement, at law, in equity, or otherwise,
exercise all voting rights, and all other ownership or consensual rights in
respect of the Pledged Interests owned by such Grantor, but under no
circumstances is any Secured Party obligated by the terms of this Agreement to
exercise such rights, and (ii) if such Secured Party duly exercises its right to
vote any of such Pledged Interests, each Grantor hereby appoints such Secured
Party as such Grantor’s true and lawful attorney-in-fact and IRREVOCABLE PROXY
to vote such Pledged Interests in any manner that such Secured Party deems
advisable for or against all matters submitted or which may be submitted to a
vote of shareholders, partners or members, as the case may be. Such
power-of-attorney granted pursuant to this Section 15 is coupled with an
interest and shall be irrevocable until this Agreement is terminated.
 
(b) For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Secured Parties, vote or take any
consensual action with respect to such Pledged Interests which would materially
or adversely affect the rights of Secured Parties exercising the voting rights
owned by such Grantor or the value of the Pledged Interests.
 
16. Remedies.  Upon the occurrence and during the continuance of an Event of
Default:
 
(a) Any Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein, in the other Transaction
Documents, or otherwise available to it, all the rights and remedies of a
secured party on default under the Code or any other applicable law.  Without
limiting the generality of the foregoing, each Grantor expressly agrees that, in
any such event, any Secured Party without any demand, advertisement, or notice
of any kind (except a notice specified below of time and place of public or
private sale) to or upon any Grantor or any other Person (all and each of which
demands, advertisements and notices are hereby expressly waived to the maximum
extent permitted by the Code or by any other applicable law), may take
 

 
 

--------------------------------------------------------------------------------

 

immediate possession of all or any portion of the Collateral and (i) require
Grantors to, and each Grantor hereby agrees that it will at its own expense and
upon request of such Secured Party forthwith, assemble all or part of the
Collateral as directed by such Secured Party and make it available to such
Secured Party at one or more locations where such Grantor regularly maintains
Inventory, and (ii) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of such Secured Party’s offices or elsewhere, for cash, on credit, and
upon such other terms as such Secured Party may deem commercially
reasonable.  Each Grantor agrees that, to the extent notice of sale shall be
required by law, at least 10 days notice to any Grantor of the time and place of
any public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notice shall constitute
a reasonable “authenticated notification of disposition” within the meaning of
Section 9-611 of the Code.  No Secured Party shall be obligated to make any sale
of Collateral regardless of notice of sale having been given.  Any Secured Party
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.
 
(b) Each Secured Party is hereby granted a non-exclusive license or other right
to use, without liability for royalties or any other charge, each Grantor’s
labels, Patents, Copyrights, rights of use of any name, trade secrets, trade
names, Trademarks, service marks and advertising matter, URLs, domain names,
industrial designs, other industrial or intellectual property or any property of
a similar nature, whether owned by any Grantor or with respect to which any
Grantor has rights under license, sublicense, or other agreements (but only to
the extent (i) such license, sublicense or agreement does not prohibit such use
by such Secured Party, (ii) such Grantor will not be in default under such
license, sublicense, or other agreement as a result of such use by such Secured
Party and (iii) no Secured Party shall acquire any security interest in or to
any Intellectual Property by use thereof by any Secured Party), as it pertains
to the Collateral, for the exclusive purpose of preparing for sale, advertising
for sale and effectuating the sale of any Collateral, and each Grantor’s rights
under all licenses and all franchise agreements shall inure to the benefit of
such Secured Party.
 
(c) Any cash held by any Secured Party as Collateral and all proceeds received
by any Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied against the
Secured Obligations in the order set forth in Section 17 hereof. In the event
the proceeds of Collateral are insufficient for the Satisfaction in Full of the
Secured Obligations (as defined below), each Grantor shall remain jointly and
severally liable for any such deficiency.
 
(d) Each Grantor hereby acknowledges that the Secured Obligations arose out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing any Secured Party shall have the right to an immediate writ of
possession without notice of a hearing. Each Secured Party shall have the right
to the appointment of a receiver for the properties and assets of each Grantor,
and each Grantor hereby consents to such rights and such appointment and hereby
waives any objection such Grantor may have thereto or the right to have a bond
or other security posted by any Secured Party.
 
(e) Notwithstanding anything in this Agreement to the contrary, each Secured
Party agrees that it will not exercise any remedy provided for under this
Agreement with respect to all or any portion of the Collateral unless such
Secured Party is a Permitted Secured Party (provided that the foregoing shall
not prevent any Secured Party from
 

 
 

--------------------------------------------------------------------------------

 

commencing or participating in any Insolvency Proceeding or taking any action
(other than with respect to the Collateral) to enforce the payment or
performance of any Grantors’ obligations under any of the Notes, Guaranties or
other Transaction Documents).  This Section 16(e) is not intended to confer any
rights or benefits upon Grantors, or any of them, or any other Person except
Secured Parties, and no Person (including any or all Grantors) other than
Secured Parties shall have any right to enforce any of the provisions of
this Section 16(e). As between Grantors, or any of them, and any Secured Party,
any action that such Secured Party may take under this Agreement shall be
conclusively presumed to have been authorized and approved by the other Secured
Parties.
 
(f) Each Secured Party may, in addition to other rights and remedies provided
for herein, in the other Transaction Documents, or otherwise available to it
under applicable law and without the requirement of notice to or upon any
Grantor or any other Person (which notice is hereby expressly waived to the
maximum extent permitted by the Code or any other applicable law), (i) with
respect to any Grantor’s Deposit Accounts in which any such Secured Party’s
Liens are perfected by control under Section 9-104 of the Code, instruct the
bank maintaining such Deposit Account for the applicable Grantor to pay the
balance of such Deposit Account to or for the benefit of such Secured Party, and
(ii) with respect to any Grantor’s Securities Accounts in which such Secured
Party’s Liens are perfected by control under Section 9-106 of the Code, instruct
the securities intermediary maintaining such Securities Account for the
applicable Grantor to (A) transfer any cash in such Securities Account to or for
the benefit of such Secured Party, or (B) liquidate any financial assets in such
Securities Account that are customarily sold on a recognized market and transfer
the cash proceeds thereof to or for the benefit of such Secured Party.
 
17. Priority of Liens; Application of Proceeds of Collateral.  Each Secured
Party hereby acknowledges and agrees that, notwithstanding the time or order of
the filing of any financing statement or other registration or document with
respect to the Collateral and the Security Interests, or any provision of this
Agreement, any other Security Document, the Code or other applicable law, solely
as amongst the Secured Parties, the separate Security Interests of the Secured
Parties shall have the same rank and priority; provided, that, the foregoing
shall not apply to any Security Interest of a Secured Party that is void or
voidable as  a matter of law.  In furtherance thereof, all proceeds of
Collateral received by any Secured Party shall be applied as follows:
 
(a)           first, ratably to pay any expenses due to any of the Secured
Parties (including, without limitation, the reasonable costs and expenses paid
or incurred by any Secured Party to correct any default under or enforce any
provision of the Transaction Documents, or after the occurrence of any Event of
Default in gaining possession of, maintaining, handling, preserving, storing,
shipping, selling, preparing for sale, or advertising to sell the Collateral, or
any portion thereof, irrespective of whether a sale is consummated) or
indemnities then due to any of the Secured Parties under the Transaction
Documents, until paid in full;
 
(b)           second, ratably to pay any fees or premiums then due to any of the
Secured Parties under the Transaction Documents, until paid in full;
 
(c)           third, ratably to pay interest due in respect of the Secured
Obligations then due to any of the Secured Parties, until paid in full;
 

 
 

--------------------------------------------------------------------------------

 

(d)           fourth, ratably to pay the principal amount of all Secured
Obligations then due to any of the Secured Parties, until paid in full;
 
(e)           fifth, ratably to pay any other Secured Obligations then due to
any of the Secured Parties; and
 
(f)           sixth, to Grantors or such other Person entitled thereto under
applicable law.
 
18. Remedies Cumulative. Each right, power, and remedy of any Secured Party as
provided for in this Agreement or in any other Transaction Document or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement or in the other Transaction Documents
or now or hereafter existing at law or in equity or by statute or otherwise, and
the exercise or beginning of the exercise by any Secured Party, of any one or
more of such rights, powers, or remedies shall not preclude the simultaneous or
later exercise by such Secured Party of any or all such other rights, powers, or
remedies. Each Grantor acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to each Secured Party and that the remedy
at law for any such breach may be inadequate. Each Grantor therefore agrees
that, in the event of any breach or any threatened breach, each Secured Party
shall be entitled, in addition to all other available remedies, to an injunction
restraining any such breach or any such threatened breach, without the necessity
of showing economic loss and without any bond or other security being required.
 
19. Marshaling. No Secured Party shall be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising.  To
the extent that it lawfully may, each Grantor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of any Secured Party’s rights and remedies under
this Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.
 
20. Acknowledgment.
 
(a)           Each Secured Party hereby agrees and acknowledges that no other
Secured Party has agreed to act for it as an administrative or collateral agent,
and each Secured Party is and shall remain solely responsible for the
attachment, perfection and priority of all Liens created by this Agreement or
any other Security Document in favor of such Secured Party.  No Secured Party
shall have by reason of this Agreement or any other Transaction Document an
agency or fiduciary relationship with any other Secured Party.  No Secured Party
(which term, as used in this sentence, shall include reference to each Secured
Party’s officers, directors, employees, attorneys, agents and affiliates and to
the officers, directors, employees, attorneys and agents of such Secured Party’s
affiliates) shall: (i) have any duties or responsibilities except those
expressly set forth in this Agreement and the other Security Documents or
(ii) be required to take, initiate or conduct any enforcement action (including
any litigation, foreclosure or collection proceedings hereunder or under any of
the other Security Documents).  Without limiting the foregoing, no Secured Party
shall have any right of action whatsoever against any other Secured Party as a
result of such Secured Party acting or refraining from acting hereunder or under
any of the Security Documents except as a result and to the extent of losses
caused by such Secured Party’s actual gross negligence or willful misconduct (it
being understood and agreed by each Secured Party that the delivery by any
Significant Secured Party of one or more Veto Notices shall not be deemed to be
or construed as gross negligence or willful misconduct on the part of the
Secured Party delivering any such Veto Notice).  No Secured Party assumes any
responsibility for any failure or delay in performance or breach by any Grantor
or any other Secured Party of its obligations under this Agreement or any other
Transaction Document.  No Secured Party makes to any other Secured Party any
express or implied warranty, representation or guarantee with respect to any
Secured Obligations, Collateral, Transaction Document or Grantor.  No Secured
Party nor any of its officers, directors, employees, attorneys or agents shall
be responsible to any other Secured Party or any of its officers, directors,
employees, attorneys or agents for: (i) any recitals, statements, information,
representations or warranties contained in any of the Transaction Documents or
in any certificate or other document furnished pursuant to the terms hereof;
(ii) the execution, validity, genuineness, effectiveness or enforceability of
any of the Transaction Documents; (iii) the validity, genuineness,
enforceability, collectability, value, sufficiency or existence of any
Collateral, or the attachment, perfection or priority of any Lien therein; or
(iv) the assets, liabilities, financial condition, results of operations,
business, creditworthiness or legal status of any Grantor or any Account
Debtor.  No Secured Party nor any of its officers, directors, employees,
attorneys or agents shall have any obligation to any other Secured Party to
ascertain or inquire into the existence of any default or Event of Default, the
observance or performance by any Grantor of any of the duties or agreements of
such Grantor under any of the Transaction Documents or the satisfaction of any
conditions precedent contained in any of the Transaction Documents.
 
(b)           Each Secured Party hereby acknowledges and represents that it has,
independently and without reliance upon any other Secured Party, and based upon
such documents, information and analyses as it has deemed appropriate, made its
own credit analysis of each Grantor and its own decision to enter into the
Transaction Documents and to purchase the Notes and Warrants, and each Secured
Party has made such inquiries concerning the Transaction Documents, the
Collateral and each Grantor as such Secured Party feels necessary and
appropriate, and has taken such care on its own behalf as would have been the
case had it entered into the Transaction Documents without any other Secured
Party.  Each Secured Party hereby further acknowledges and represents that the
other Secured Parties have not made any representations or warranties to it
concerning any Grantor, any of the Collateral or the legality, validity,
sufficiency or enforceability of any of the Transaction Documents.  Each Secured
Party also hereby acknowledges that it will, independently and without reliance
upon the other Secured Parties, and based upon such financial statements,
documents and information as it deems appropriate at the time, continue to make
and rely upon its own credit decisions in taking or refraining to take any other
action under this Agreement or the Transaction Documents.  No Secured Party
shall have any duty or responsibility to provide any other Secured Party with
any notices, reports or certificates furnished to such Secured Party by any
Grantor or any credit or other information concerning the affairs, financial
condition, business or assets of any Grantor (or any of its affiliates) which
may come into possession of such Secured Party.
 
21. Indemnity and Expenses.
 
(a) Without limiting any obligations of Parent under the Securities Purchase
Agreement, each Grantor agrees to indemnify all Secured Parties from and against
all claims, lawsuits and liabilities (including attorneys’ fees) arising out of
or resulting from this Agreement (including enforcement of this Agreement) or
any other Transaction Document, except claims, losses or liabilities resulting
from the gross negligence or willful misconduct of the party seeking
indemnification as determined by a final non-appealable order of a court of
competent jurisdiction. This provision shall survive the termination of this
Agreement and the Transaction Documents and the Satisfaction in Full of the
Secured Obligations.
 
(b) Grantors, jointly and severally, shall, upon demand, pay to each Secured
Party all of the reasonable costs and expenses which such Secured Party may
incur in connection with (i) the custody, preservation, use or operation of, or,
upon an Event of Default, the sale of, collection from, or other realization
upon, any of the Collateral in accordance with this Agreement and the other
Transaction Documents, (ii) the exercise or enforcement of any of the rights of
such Secured Party hereunder or (iii) the failure by any Grantor to perform or
observe any of the provisions hereof.
 
22. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER TRANSACTION
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES SOLELY WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No provision of
this Agreement may be amended other than by an instrument in writing signed by
each Grantor and each Significant Secured Party, and any amendment to any
provision of this Agreement made in conformity with the provisions of this
Section 22 shall be binding on all Secured Parties, provided that no such
amendment shall be effective to the extent that it (1) applies to less than all
of the Secured Parties or (2) imposes any obligation or liability on any Secured
Party without such Secured Party’s prior written consent (which may be granted
or withheld in such Secured Party’s sole discretion). No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party, provided that all of the Significant Secured Parties (in a
writing signed by all of the Significant Secured Parties) may waive any
provision of this Agreement, and any waiver of any provision of this Agreement
made in conformity with the provisions of this Section 22 shall be binding on
all Secured Parties, provided that no such waiver shall be effective to the
extent that it (1) applies to less than all the Secured Parties (unless a party
gives a waiver as to itself only) or (2) imposes any obligation or liability on
any Secured Party without such Secured Party’s prior written consent (which may
be granted or withheld in such Secured Party’s sole discretion).
 
23. Addresses for Notices. All notices and other communications provided for
hereunder (a) shall be given in the form and manner set forth in the Securities
Purchase Agreement and (b) shall be delivered, (i) in the case of notice to any
Grantor, by delivery of such notice to Parent at Parent’s address specified in
the Securities Purchase Agreement or at such other address as shall be
designated by Parent in a written notice to each of the Secured Parties in
accordance with the provisions thereof, and (ii) in the case of notice to any
Secured Party, by delivery of such notice to such Secured Party at its address
specified in the Securities Purchase Agreement or at such other address as shall
be designated by such Secured Party in a written notice to Parent and each other
Secured Party in accordance with the provisions thereof.
 
24. Separate, Continuing Security Interests; Assignments under Transaction
Documents.  This Agreement shall create a separate, continuing security interest
in the Collateral in favor of each Secured Party and shall (a) remain in full
force and effect until Satisfaction in Full of the Secured Obligations, (b) be
binding upon each of Grantors, and their respective permitted successors and
permitted assigns, and (c) inure to the benefit of, and be enforceable by, the
Secured Parties and their respective successors, transferees and
assigns.  Without limiting the generality of the foregoing clause (c), any
Secured Party may, in accordance with the provisions of the Transaction
Documents, assign or otherwise transfer all or any portion of its rights and
obligations under the Transaction Documents to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Secured Party herein or otherwise. Upon Satisfaction in Full of
the Secured Obligations, the Security Interests granted hereby shall terminate
and all rights to the Collateral shall revert to Grantors or any other Person
entitled thereto. At such time, each Secured Party will authorize the filing of
appropriate termination statements to terminate such Security Interests.  No
transfer or renewal, extension, assignment, or termination of this Agreement or
any other Transaction Document, or any other instrument or document executed and
delivered by any Grantor to any Secured Party nor any additional loans made by
any Secured Party to any Grantor, nor the taking of further security, nor the
retaking or re-delivery of the Collateral to Grantors, or any of them, by any
Secured Party, nor any other act of Secured Parties, or any of them, shall
release any of Grantors from any obligation, except a release or discharge
executed in writing by all Secured Parties.  No Secured Party shall by any act,
delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by such Secured
Party and then only to the extent therein set forth. A waiver by any Secured
Party of any right or remedy on any occasion shall not be construed as a bar to
the exercise of any such right or remedy which such Secured Party would
otherwise have had on any other occasion.
 
25. Governing Law; Jurisdiction; Service of Process; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper; provided, however, any
suit seeking enforcement against any Collateral or other property may be
brought, at any Secured Party’s option, in the courts of any jurisdiction where
such Secured Party elects to bring such action or where such Collateral or other
property may be found. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Without limitation of
the foregoing, each Grantor other than Parent hereby irrevocably appoints Parent
as such Grantor’s agent for purposes of receiving and accepting any service of
process hereunder or under any of the other Security Documents.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF
ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.
 
26. Miscellaneous.
 
(a) This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof. Any party delivering an executed counterpart of this Agreement
by facsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other
Security Document mutatis mutandis.
 
(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.
 
(c) Headings used in this Agreement are for convenience only and shall not be
used in connection with the interpretation of any provision hereof.
 
(d) The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.
 
(e) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party. For clarification purposes, the
Recitals are part of this Agreement.
 
(f) Unless the context of this Agreement or any other Transaction Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes”
and  “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Transaction Document refer to this Agreement or such other
Transaction Document, as the case may be, as a whole and not to any particular
provision of this Agreement or such other Transaction Document, as the case may
be. Section, subsection, clause, schedule, and exhibit references herein are to
this Agreement unless otherwise specified.  Any reference in this Agreement or
in any other Transaction Document to any agreement, instrument, or document
shall include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). “Satisfaction in
Full of the Secured Obligations” shall mean the indefeasible payment in full in
cash and discharge, or other satisfaction in accordance with the terms of the
Transaction Documents and discharge, of all Secured Obligations in full. Any
reference herein to any Person shall be construed to include such Person’s
permitted successors and permitted assigns. Any requirement of a writing
contained herein or in any other Transaction Document shall be satisfied by the
transmission of a Record and any Record so transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.
 
(g) All dollar amounts referred to in this Agreement and the other Transaction
Documents are in United States Dollars (“U.S. Dollars”), and all amounts owing
under this Agreement and all other Transaction Documents shall be paid in U.S.
Dollars. All amounts denominated in other currencies shall be converted into the
U.S. Dollar equivalent amount in accordance with the Exchange Rate on the date
of calculation. “Exchange Rate” means, in relation to any amount of currency to
be converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar
exchange rate as published in the Wall Street Journal on the relevant date of
calculation.
 
[signature pages follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.
 
GRANTORS:
AURA SYSTEMS, INC., a Delaware corporation
By:                                                                
Name:                                                                           
Title:                                                                
 


SECURITY AGREEMENT
 


 
 
 

--------------------------------------------------------------------------------

 



 
SECURED PARTIES:
IROQUOIS MASTER FUND LTD.
 
By:  Iroquois Capital Management, L.L.C.
Its:  Investment Manager
 
 
By: Joshua Silverman, Authorized Signatory
 
 



 

SECURITY AGREEMENT
 


 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
COMMERCIAL TORT CLAIMS
 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
PLEDGED COMPANIES
 


 
None.
 


 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
REAL PROPERTY
 
Owned Real Property
 
NONE
 


 
Leased Real Property
 
LIST TO BE PROVIDED
 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4
 
LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS
 
Grantor
Jurisdictions
Aura Systems, Inc.
Delaware
                           



 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5
 
DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS
 
Deposit Accounts


TO BE PROVIDED


Securities Accounts
 


 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF GUARANTY
 
See attached.
 


 

 
 

--------------------------------------------------------------------------------

 
